UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) April 27, 2010 NEXEN INC. (Exact Name of Registrant as Specified in Its Charter) CANADA (State or Other Jurisdiction of Incorporation) 1-6702 98-6000202 (Commission File Number) (I.R.S. Employer Identification No.) 801 – 7th AVENUE S.W. CALGARY, ALBERTA, CANADA T2P 3P7 (Address of Principal Executive Offices) (Zip Code) (403) 699-4000 (Registrant’s Telephone Number, Including Area Code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On April 27, 2010, Nexen Inc. held its Annual General Meeting of Shareholders at The Fairmont Palliser Hotel in Calgary, Alberta, Canada. The shareholders voted in favour of all directors to hold office for the following year and for the appointment of Deloitte & Touche LLP as independent auditors for 2010. The report of voting results is as follows: (a) Each of the twelve director nominees proposed by management were elected by a vote, conducted by ballot as follows: Director For % Withheld % William B. Berry 4,232,201 Robert G. Bertram 10.42 Dennis G. Flanagan 5,089,772 1.38 S. Barry Jackson 14.11 Kevin J. Jenkins 10.66 A. Anne McLellan, P.C. 21.66 Eric P. Newell, O.C. 4,374,968 1.19 Thomas C. O’Neill 16.20 Marvin F. Romanow 5,606,817 1.52 Francis M. Saville, Q.C. 16.53 John M. Willson 10.75 Victor J. Zaleschuk 5,896,982 1.60 (b) The appointment of Deloitte & Touche LLP, Chartered Accountants, to serve as the independent auditors for 2010 was approved bya show of hands.Proxies of377,362,527 (99.94%) for and239,511 (0.06%) withheld were received. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: April 28, 2010 NEXEN INC. By: /s/Rick C. Beingessner Name: Rick C. Beingessner Title:Assistant Secretary
